ALDRICH, District Judge.
This patent is numbered 549,370, and covers a device for holding woven-wire fabric, in its use of supporting the mattress, by securing the wire fabric upon the end rails of iron bedsteads or metallic mattress frames. It strikes me, if the plaintiff’s device were otherwise patentable, that it might fairly enough be said that its essential features were anticipated by prior uses and prior patents; but I prefer to place the decision of this case upon other grounds. I do not think what 1he patentee did amounts to invention, within the fair meaning of the patent law. It was a mechanical conception and appliance, pure and simple. There are some ideas of combinations expressed in the claims and specifications, but, according to the general effect of the plaintiff’s argument and evidence, and especially of that of his expert, Mr. Spencer, the supposed invention does not consist in combining a flattened strip with a tubular frame, nor alone in the flat securing strip, but, in effect, that it resides in applying the fabric around a strip with a flattened under side, which is again applied to a tubular-shaped end rail in a manner which in use ereates a peculiar pinch. The simple processes of drawing strands of wire or rope in an overlap so as to create a grip or bite or pinch upon itself wdien tension or pressure is applied, are very old, and have been understood and practiced by all races since wire and rope were in practical use. Drawing or winding it over some other substance so as to get a greater pinch is also old. It does not seem to me that the patentee, by doubling his wire over a flattened metallic strip with a flattened under surface tfnd a rounded upper surface, and by screwing the strip to the rail of an iron bedstead, thereby securing and holding the woven-wire fabric, has entitled himself to the reward which would follow a monopoly of the manufacture and sale of bedsteads containing appliances involving the idea of a pinch or bite.- While meritorious inventions, however simple, should be fairly and fully protected, we should exercise great care not to hamper the freedom of manufacture and trade by adopting simple mechanical improvements in structure as involving patentable invention. Bill dismissed, with costs.